Citation Nr: 0024017	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  98-03 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a right knee injury.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1946 to 
July 1947, and from March to December 1949.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1997 decision by the Department of Veterans 
Affairs (VA) Montgomery Regional Office (RO) which denied 
ratings in excess of 20 and 10 percent for his right and left 
knee disabilities, respectively.  He appeared at a personal 
hearing at the RO in November 1989, and in July 2000, he 
appeared for a hearing before the undersigned Member of the 
Board.  


FINDINGS OF FACT

1.  The most current medical evidence reflects that the 
veteran's right knee disability amounts to severe impairment 
with X-ray evidence of "bone-on-bone" contact and 
progressive osteoarthritis; most recently, the range of 
motion of the right knee was from zero to 115 degrees, with 
pain and crepitation noted on motion; he is a candidate for 
total replacement of the right knee.

2.  His right knee disability is not shown to be limited to 
30 degrees of extension.  

3.  His left knee disability is likewise manifested by severe 
impairment with progressive osteoarthritis and X-ray evidence 
of "bone-on-bone" contact; most recently, the range of 
motion of the left knee was from zero to 120 degrees, with 
pain and crepitation on motion; he is a candidate for total 
replacement of the left knee.

4.  His left knee disability is not shown to be limited to 30 
degrees of extension.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent for 
residuals of a right knee injury have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (1999).

2.  The criteria for a disability rating of 30 percent for 
residuals of a left knee injury have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records reflect that the veteran sustained a 
laceration of the right knee medial collateral ligament in 
February 1946.  Examination revealed marked swelling and 
pain, with the presence of fluid in the joint.  The diagnosis 
was severe right knee strain.  Examination approximately two 
weeks after the initial injury showed slight instability with 
recurrence of fluid.  

The veteran filed a claim of service connection for right 
knee disability in October 1985.  On VA examination in 
November 1985, he complained of pain on standing, aggravated 
by activity, and intermittent swelling, but no snapping, 
popping, locking, or giving way.  Examination revealed mild 
swelling with crepitation on flexion and extension.  Some 
mild synovial thickening was noted.  X-ray studies showed 
some degenerative change with fairly marked narrowing of the 
medial compartment and hypertrophic lipping on the medial 
periphery.  The diagnosis was medial compartment degenerative 
arthritis of the right knee.

By January 1986 rating decision, the RO granted service 
connection for residuals of right knee injury and rated it 10 
percent disabling under Codes 5257-5313, finding that said 
residuals were "analogous to injuries [involving] muscle 
group XIII."

In July 1988, the RO received the veteran's request for 
increased rating of his service-connected right knee 
disability.  He submitted private medical records reflecting 
treatment received between September 1987 and July 1988.  He 
complained during that time of continued pain, swelling, and 
giving way.  The records showed arthritic effusion of the 
right knee, with 2+ patellofemoral crepitation and grating.  
X-ray studies showed degenerative changes in the medial 
compartment of the right knee and the patellofemoral joint.  
The diagnosis was degenerative tear of the medial meniscus of 
the right knee with associated patellofemoral arthritis. 

On VA examination in October 1988, the veteran complained of 
generalized right knee pain and occasional episodes of giving 
way.  He walked with a mild limp on the right side.  Range of 
motion of the right knee was from zero to 130 degrees.  Mild 
crepitus was noted throughout the range of motion, and pain 
was noted at flexion to 130 degrees.  X-ray studies showed 
minimal degenerative spurring at the patellofemoral joint 
space and at the medial aspect of the right knee joint.  

By January 1989 rating decision, the RO denied the veteran's 
request for an evaluation in excess of 10 percent.  He 
initiated a timely appeal of that decision.

Additional medical records were obtained from the veteran's 
private physician, dated between July 1988 and August 1989, 
demonstrating recurrence of arthritic effusion into the right 
knee.  The veteran complained of increased pain and swelling 
on both rest and activity.  His private physician opined that 
total right knee replacement was indicated due to increased 
symptoms.  

The veteran testified at a personal hearing in November 1989 
that his right knee occasionally gave way, and on one such 
occasion caused him to fall down stairs onto a concrete 
floor, injuring his left knee.  X-ray studies in January 
1990, showed spurring about the patella of the left knee with 
possible small effusion.  A large linear calcification was 
identified adjacent to the medial condyle.

On VA examination in January 1990, the veteran complained of 
right and left knee pain, aggravated by prolonged standing 
and walking, and of difficulty going up and down stairs.  He 
walked slowly with an antalgic limp, bilaterally.  He had 
marked difficulty performing heel to toe walking, and could 
arise only from a squat position no more than one-third of 
the way down.  Examination of the right knee revealed he 
lacked 5 degrees from terminal extension and had 105 degrees 
of flexion.  There was definite effusion.  Examination of the 
left knee revealed he lacked 5 degrees from terminal 
extension and had 120 degrees of flexion.  There was effusion 
with tenderness to palpation.  No instability of the left 
knee was noted.  The diagnosis was residual of a right knee 
injury with probable Baker's cyst, and residual of a left 
knee injury secondary to a fall sustained when the right knee 
gave way.

In April 1990, the Board granted a 20 percent evaluation of 
the right knee disability under Diagnostic Code 5257, finding 
that the veteran's overall disability more closely 
approximated the criteria for a moderate knee impairment.

By April 1990 decision, the RO implemented the Board's grant 
of a 20 percent rating for the right knee disability and 
granted service connection for residuals of a left knee 
injury, secondary to the right knee disability.  The left 
knee disability was rated 10 percent disabling under Codes 
5257-5313.  

The RO received the veteran's request for increased 
evaluation of both the right and left knee disabilities in 
April 1997.  Medical records were obtained reflecting 
treatment by his private physician between February 1993 and 
February 1997.  Essentially, those records show continued 
arthritic effusion into the knees bilaterally, with 
symptomatic arthritis.  An examination report in May 1996 
showed range of motion from zero to 130 degrees, bilaterally, 
with marked crepitus.  X-ray studies showed marked 
tricompartmental osteoarthritis, more in the right knee than 
the left.  The records reveal that the he receives quarterly 
injections of cortico-steroids in both knees.  X-ray studies 
in February 1997 show that both knees have "bone-on-bone" 
contact.  The private physician has recommended total 
replacement of each knee.

On VA examination in September 1997, the veteran complained 
of pain on weight bearing, on attempts at squatting, and on 
negotiating stairs.  He used a cane and moved around the 
examination room somewhat slowly and stiffly.  Range of 
motion of the right knee was from zero to 115 degrees with 
swelling, pain and crepitation on motion.  There was 
tenderness to palpation about the right patellofemoral joint.  
X-ray studies showed narrowing of the right knee joint with 
degenerative changes.  Range of motion of the left knee was 
from zero to 120 degrees with slight swelling, pain and 
crepitation on motion.  No tenderness was noted.  The veteran 
could squat less than half-way down and arise again.  X-ray 
studies of the left knee showed marked lateral joint space 
narrowing compatible with old trauma.  The diagnosis was 
bilateral knee injuries with degenerative changes.  
Commenting on functional loss as a result of the knee 
disabilities, the VA examiner stated that the veteran had 
difficulty with weight-bearing for any significant period of 
time, as well as with activities such as squatting and going 
up stairs.

An April 1998 medical report from the veteran's private 
physician, essentially chronicling treatment of the veteran 
since 1987, reiterated the diagnosis of bilateral progressive 
osteoarthritis of the knees.  It was reported that during the 
prior four years the veteran had been informed that was a 
candidate for bilateral total knee replacements, but he 
stated his preference for continuing on non-operative 
treatment (quarterly injections of cortico-steroids).  The 
physician also reiterated that X-ray studies had shown that 
the veteran was down to "bone-on-bone" contact in the 
lateral compartment of the right knee, and "bone-on-bone" 
in the medial compartment of the left knee.  

After considering the private physician's April 1998 medical 
record, the RO issued a supplemental statement of the case in 
May 1998 which continued the 20 and 10 percent disability 
ratings, respectively, for the right and left knee 
disabilities.

At the July 2000 hearing, the veteran testified about 
continuing bilateral knee pain and swelling.  He complained 
of instability in both knees, and reported that he heard 
"cracking" sounds bilaterally when walking.  He testified 
that walking less than one block caused pain in both knees.  
He reported great difficulty sitting and negotiating stairs.  
He stated that he was opposed to total knee replacements 
because, after seeing others undergo the same procedure, he 
felt the procedures had been unsuccessful.  He stated that he 
used elastic knee braces and a cane to help him move about.  
He reported quarterly injections of cortico-steroids, and 
indicated that each injection provided relief for only a week 
before bilateral knee pain recurred.  He reported that daily 
activities were very limited due to his bilateral knee 
disabilities.  He stated that he usually hired someone to mow 
his lawn, and when he attempted to mow it himself, he was 
"in pretty bad shape."  

II.  Legal Criteria and Analysis

The veteran contends that his service-connected bilateral 
knee disability is more disabling than contemplated by the 
current evaluations.  Generally, an allegation that a 
service-connected disability has increased in severity is 
sufficient to establish a well-grounded claim seeking an 
increased evaluation.  See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  In this case, the claim is well grounded; 
thus, VA has a duty to assist.

The Board recognizes that the most recent medical evidence 
available for review is the report of VA examination in 
September 1997 and the April 1998 report from the veteran's 
private physician.  Significantly, the veteran's own 
testimony in July 2000, as it pertained to the nature and 
severity of his bilateral knee disabilities, appears entirely 
consistent with the clinical findings on VA examination in 
1997, and remains essentially unchanged from clinical 
findings reported by his private physician in April 1998.  
Thus, the Board finds that the September 1997 examination 
report, reviewed in conjunction with the private physician's 
1998 report, adequately describes the nature and severity of 
the veteran's bilateral knee disability to a degree which 
permits a full and fair determination as to the issues now on 
appeal.  In light of the determinations below, the Board's 
finds that no further development is required to comply with 
38 U.S.C.A. § 5107(a).

Under applicable criteria, disability ratings are determined 
by application of a schedule of ratings, based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  In regard to any request for an 
increased schedular evaluation, the Board will only consider 
the factors as enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  Id. at 
57-58; Solomon v. Brown, 6 Vet. App. 396 (1994).  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  Functional impairment shall also be evaluated 
on the basis of lack of usefulness, and the effects of the 
disability upon the person's ordinary activity.  38 C.F.R. § 
4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As noted, the veteran's right knee disability is rated under 
Code 5257, which provides that knee impairment with recurrent 
subluxation and lateral instability warrants 10 percent 
evaluation when slight, 20 percent evaluation when moderate, 
and 30 percent evaluation when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  A 30 percent evaluation is the maximum 
rating permitted under Code 5257.

Other diagnostic codes applicable to disabilities involving 
the knees and legs include Code 5258, which provides that 
evidence of dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint 
warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (1999).  However, medical evidence does 
not suggest that the veteran currently suffers from 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the right knee joint.  
Thus, the Board finds that evaluation of the veteran's 
disability under Code 5258 is not warranted.

Diagnostic Code 5261 provides for evaluation of limitation of 
extension of the legs.  Limitation of extension of a leg is 
rated 10 percent disabling when limited to 10 degrees, 20 
percent when limited to 15 degrees, 30 percent when limited 
to 20 degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).

A knee disability may also be rated under Code 5256 (1999), 
which provides for evaluation of bony fixation (ankylosis) of 
the knee.  However, as there is no evidence of record tending 
to show that the veteran's right knee disability involves 
ankylosis, Code 5256 is not for application in this case.  
Similarly, as the evidence does not establish that the 
veteran suffers from impairment of the tibia and fibula, 
application of 38 C.F.R. § 4.71a, Diagnostic Code 5262 
(1999), which provides for evaluation of impairment of the 
tibia and fibula, is not applicable to this case. 

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

As previously stated, a 10 percent rating under Code 5257 is 
warranted for slight knee impairment, and a 20 percent rating 
is warranted when it is characterized as moderate.  Terms 
such as "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, it is incumbent on the 
Board to arrive at an equitable and just decision after 
having evaluated the evidence.  38 C.F.R. § 4.6 (1999).  
Terminology such as "slight," "moderate," and "severe" 
are used by VA examiners and others, and although an element 
of evidence to be considered by the Board, are not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1999).

In this case, the Board finds that the current symptoms of 
the veteran's bilateral knee disabilities most nearly 
approximate a 30 percent disability evaluation for each knee 
under Code 5257.  Here, the totality of the evidence (most 
significantly the recent findings on medical examination in 
September 1997, in conjunction with the April 1998 report 
from the veteran's private physician) consistently shows that 
the veteran's bilateral knee disability is productive of 
characteristic pain with progressive osteoarthritis, which 
imposes a limitation of function that can be fairly 
characterized as severe impairment of each knee.  The Board 
recognizes that neither the VA physician who examined the 
veteran in 1997, nor the veteran's private physician, have 
characterized his knee disabilities as either slight, mild, 
or severe.  However, the majority of examination reports, 
including service medical records, provide express notations 
confirming the nature of his symptomatology. 

The Board finds that VA examination results, along with the 
other medical evidence of record together with the veteran's 
recent, credible testimony, serve to establish sufficient 
reasonable doubt regarding the increased severity of the 
symptoms of the veteran's right and left knee disabilities 
such as to warrant the assignment of a 30 percent rating for 
each knee.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

The evidence of record reasonably supports an evaluation of 
30 percent for each of his knee disabilities inasmuch as VA 
physicians and the veteran's private physician have reported 
his bilateral knee pain, which is apparently constant, is 
compatible with the criteria for a 30 percent rating under 
Diagnostic Code 5257.  In short, the Board finds that the 
veteran's current disability picture (with "bone-on-bone" 
contact shown bilaterally on X-ray studies) more nearly 
approximates the schedular criteria for a 30 percent 
evaluation for each knee.  See 38 C.F.R. § 4.7.

Significantly, the Board also finds that the most recent and 
competent evidence has also shown is that the ranges of 
motion of both the right and left knee do not tend to 
establish that extension of either knee is limited to 30 
degrees or more, such that would warrant a 40 or 50 percent 
rating under Code 5261.  See 38 C.F.R. § 4.71.  

Finally, the Board finds that the reports of the VA 
examinations adequately portray the functional loss due to 
pain, as well as the degree of loss of function due to 
weakened movement, excess fatigability, or incoordination, in 
accordance with 38 C.F.R. §§ 4.40 and 4.45, and demonstrate 
that any such functional loss is contemplated by the 
assignment of a 30 percent disability rating, applicable to 
each knee, under Diagnostic Code 5257.  In rendering this 
determination, the Board has considered all pertinent aspects 
of 38 C.F.R. Parts 3 and 4 as required by the Court in 
Schafrath, 1 Vet. App. 589.  The competent evidence of record 
does not provide a basis which permits an evaluation in 
excess of 30 percent rating.  Specifically, the medical 
findings do not demonstrate that the degree of impairment 
resulting from the veteran's bilateral knee disability meets 
or more nearly approximates the criteria for a disability 
rating in excess of 30 percent.  



	(CONTINUED ON NEXT PAGE)




ORDER

A disability rating of 30 percent for residuals of a right 
knee injury is granted, subject to the law and regulations 
governing the payment of monetary awards.

A disability rating of 30 percent for residuals of a left 
knee injury is granted, subject to the law and regulations 
governing the payment of monetary awards.


		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

